Case: 19-14489     Date Filed: 09/23/2020   Page: 1 of 6



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14489
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 4:18-cv-00515-RH-CAS



RICHARD B. “RICK”

SPINNENWEBER and

CHRIS SPINNENWEBER,

                                                          Plaintiffs-Appellants,

                                  versus

DAN WILLIAMS,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                           (September 23, 2020)
              Case: 19-14489     Date Filed: 09/23/2020    Page: 2 of 6



Before JORDAN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:

      Plaintiffs Richard and Chris Spinnenweber brought this action against
defendant Dan Williams under 42 U.S.C. § 1983, alleging both false arrest and

malicious prosecution. The district court dismissed the complaint for failure to
state a claim. The Spinnenwebers appeal that decision. We affirm.
                                          I.

      The events giving rise to this case began in 2014. Detective Dan Williams
responded to an accusation that the proprietors of a campground—Richard, Chris,
and their now-deceased father—had stolen a truck. Accompanied by the alleged

victim, he and another detective went to the campground. The responses the
officers received from the Spinnenwebers and other campground personnel about
the truck were inconsistent. With further investigation, Williams located the truck
in a storage shed and found that the truck bed had been repainted to gray and that
the tail lamps had been removed.
      Williams filled out a probable cause affidavit describing the visit to the
campground. The affidavit form shows that Williams was requesting an arrest
warrant for two charges: (1) grand theft of a motor vehicle, and (2) resisting or
obstructing without violence. Florida Statutes § 812.014 states that a “person
commits theft if he or she knowingly obtains or uses, or endeavors to obtain or to
use, the property of another with intent to, either temporarily or permanently”
deprive “the other person of a right to the property or a benefit from the property”

                                          2
               Case: 19-14489     Date Filed: 09/23/2020    Page: 3 of 6



or appropriate “the property to his or her own use or to the use of any person not
entitled to the use of the property.” Fla. Stat. § 812.014. Furthermore, it “is grand

theft of the third degree and a felony of the third degree” if the stolen property is a
“motor vehicle.” Fla. Stat. § 812.014(2)(c)(6) (2014). And Florida Statutes §
843.02 sets out a first degree misdemeanor for anyone who “shall resist, obstruct,
or oppose” a law enforcement officer “without offering or doing violence to the
person of the officer.” Fla. Stat. § 843.02 (2014).
      A state judge issued the requested warrant, and the Spinnenwebers were

charged with grand theft of a motor vehicle and resisting an officer without
violence. The charges were eventually dismissed when the State filed a nolle
prosequi. The Spinnenwebers, not satisfied, sued various parties involved in their
arrests. They whittled down the targets of their suit, ultimately bringing 42 U.S.C.
§ 1983 claims for deprivation of civil rights and malicious prosecution against
Detective Williams.
      The Spinnenwebers apparently do not dispute the facts that Williams alleged
in the affidavit. Instead, they argue that Williams did not include enough in the
affidavit. The two issues center around (1) their contention that the dispute over
the truck was civil in nature rather than criminal, and (2) the fact that the truck was
returned. On the civil-or-criminal point, they claim that Williams told them that
“we are trying to resolve this as a civil matter. Don’t make it worse on yourself.
Believe me.” The Spinnenwebers argue that the warrant should have been clear
that this “‘civil’ dispute over the amount of a storage fee had been resolved.” As to
the return of the truck, they say that the affidavit should have noted that Williams

                                           3
               Case: 19-14489     Date Filed: 09/23/2020    Page: 4 of 6



was “instrumental” in the return of the truck in exchange for payment of storage
fees. According to the Spinnenwebers, these omissions were “false,”

“misleading,” and “material.”
      The district court disagreed, and entered an order of dismissal on both
counts, explaining that a finding of probable cause was “fatal” to the
Spinnenwebers’ claims. The district court found that because the information that
the Spinnenwebers claim should have been included in the affidavit was—at
best—“immaterial,” the Spinnenwebers’ claims did not refute that the warrant

showed probable cause for their arrest. The Spinnenwebers now appeal.
                                          II.
      “We review de novo the district court’s grant of a motion to dismiss under
12(b)(6) for failure to state a claim, accepting the allegations in the complaint as
true and construing them in the light most favorable to the plaintiff.” Hill v. White,
321 F.3d 1334, 1335 (11th Cir. 2003) (per curiam) (citation omitted).
                                          III.
                                          A.
      The district court and Detective Williams characterize the Spinnenwebers’
first count as a false arrest claim; the Spinnenwebers do not dispute this
characterization. We affirm the district court’s holding that this claim fails.
Recently, in Williams v. Aguirre, we noted that a “claim of false arrest or
imprisonment under the Fourth Amendment concerns seizures without legal
process, such as warrantless arrests.” 965 F.3d 1147, 1158 (11th Cir. 2020)
(citation omitted). The fact that a state judge issued a warrant in this case thus

                                           4
               Case: 19-14489     Date Filed: 09/23/2020   Page: 5 of 6



extinguishes the Spinnenwebers’ false arrest claim. Any objection they have must
necessarily be towards the legal process, rather than the absence of legal process.

We now turn to that question.
                                          B.
      Unlike a claim of false arrest, a claim of malicious prosecution “requires a
seizure pursuant to legal process.” See id. (quotation marks and citations omitted).
In order to establish malicious prosecution, the Spinnenwebers must show that the
legal process “was constitutionally infirm.” Id. at 1165. In the context of an arrest

warrant, they can do so if they establish “either that the officer who applied for the
warrant should have known that his application failed to establish probable cause,
or that an official, including an individual who did not apply for the warrant,
intentionally or recklessly made misstatements or omissions necessary to support
the warrant.” Id. (citations omitted). To put a finer point on this inquiry, we
consider whether a “misstatement in an officer’s warrant affidavit amounts to a
violation of the Fourth Amendment” through a two-part test: (1) “we ask whether
there was an intentional or reckless misstatement or omission,” and (2) “we
examine the materiality of the information by inquiring whether probable cause
would be negated if the offending statement was removed or the omitted
information included.” Paez v. Mulvey, 915 F.3d 1276, 1287 (11th Cir. 2019)
(citations omitted).
      The Spinnenwebers’ claim fails on that second part of our inquiry. It does
not matter that the Spinnenwebers returned the truck. Florida law criminalizes
“endeavors” of theft, as well as theft for a temporary time; that means it is

                                          5
               Case: 19-14489     Date Filed: 09/23/2020   Page: 6 of 6



irrelevant that the Spinnenwebers eventually returned the truck to its rightful
owners. Fla. Stat. § 812.014 (2014). And in any event, the fact that the truck was

returned to its owners has no bearing on everything that happened before that
point. Nor does the fact that Williams referred to resolving the case as a “civil
matter” have any bearing on probable cause. Finally, none of the Spinnenwebers’
allegations do anything to cure the conduct that gave rise to the resisting-justice
charge. In short, none of the omitted information relates to the elements of the
crimes for which probable cause was found.

      In every case, there are a multitude of facts. Some affect the existence of
probable cause and others do not. The facts that the Spinnenwebers claim
Detective Williams omitted from his probable cause affidavit fall into the latter
category. The district court’s judgment is AFFIRMED.




                                          6